Citation Nr: 1512727	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include arthritis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to February 1992.  

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in St Petersburg, Florida.

The case was remanded by Board decision in November 2013.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed hypertension in service for which he was placed on medication.  He maintains that he fell off a helicopter during active duty, received treatment during service and continues to have low back disability related thereto.  The appellant contends that as a result thereof, service connection for hypertension and a low back disorder is warranted. 

The Board observes that when this case was most recently remanded in November 2013, it was noted that the Veteran's discharge status for his tour of duty ending in February 1992 was unclear and that more information needed to be obtained to confirm the character of his service for that period.  The Board notes that post remand, the RO wrote to the Marine Corps Historical Center in this regard who responded in July 2014 that the information the RO desired needed to be requested from the National Archives in St Louis, Missouri or "possibly the Judge Advocate General of the Navy as this is related to a court martial."  The Board observes that although the National Personnel Records Center has been contacted a number of times to no avail, it is not documented that any request was sent to the Judge Advocate General of the Navy as advised.  As such, the RO must contact this entity for records pertaining to the Veteran's service, including the character of his discharge.

Review of record discloses that in April and August 2010, the Veteran reported that he received all of his treatment for the disorders at issue at Port Richey PASCO VA outpatient department.  He noted, however, that he had had X-rays performed at the James A. Healy VA Medical Center at that time.  In the substantive appeal received in March 2013, the appellant related that after he was released from active duty in 1992, he enrolled for VA medical benefits and began treatment for these conditions.  The record contains only VA outpatient records dated between September 2008 and August 2010 which, in March 2009, reference his having had X-rays performed for workers compensation purposes approximately eight years before.  In April 2009, it was recorded that he had a history of low back pain during the past eight years and was originally seen by "WBC" but had not been getting care from them since that time.  The appellant had been prescribed medication in this regard, including soma, Percocet or oxycodone, baclofen and ibuprofen.  It was reported that hypertension had been diagnosed in 1980s while in the Marines for which he had been placed on medication at one time but had not taken any for least 5 years.  Additionally, in an application for pension dated in July 2014, the appellant indicated that he had also received treatment at the Tampa, Florida VA.

In view of the above, the Board is thus put on notice as the existence of additional VA clinical data that must be requested and associated with the file.  As such, all VA outpatient records dating from 1992 through August 2008 and from September 2010 through the present should be requested from the PASCO, Tampa and/or James A Healy VA facilities and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611. 

The Veteran wrote in October 2010 that he would obtain civilian medical records to support his claims.  This indicates that he has additional information at his disposal that is pertinent to his claims for service connection.  However, no clinical records have been received from him to date.  The record reflects that pursuant to the Board's November 2013 remand, the Veteran was sent a letter in February 2014 that outlined a detailed request for information he could provide to VA in furtherance of the development of his claims.  As noted in the prior remand, these records are relevant to the Veteran's claims for service connection.  However, it appears that no response has been received to date.  

As the Veteran claims that he has civilian records in support of his claim, as well as access to other information requested by the Board, it would behoove him to provide additional information and/or authorization to retrieve clinical records and other information pertaining to his back and hypertension from all providers who treated him for such between 1992 and the present.  The appellant will thus be given another opportunity to comply with VA's request for information.  Otherwise, his claim might be denied on the evidence of record.  The "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), citing Wood.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Navy Judge Advocate General to ascertain whether any records concerning the Veteran's court martial can be obtained.  All attempts at contact must be documented and any response should be associated with the claims file.

2.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers, to include any within the VA system, who treated him for back disability and hypertension from 1992 to the present.  This must include the providers/facilities that rendered treatment and performed X-rays of his back, and all information pertaining to his workers compensation claim.  The RO should attempt to obtain all pertinent records.  The claims folder should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

3.  Request all VA outpatient records from 1992 through August 2008 and from September 2010 through the present from the PASCO, Tampa and/or James A Healy VA facilities and associate with the claims folder or Virtual VA/VBMS, to include any that may be retired or on microfilm.  All attempts to obtain the records should be documented.

4.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

